Filed 2/11/21 P. v. McKenzie CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                       B296803

           Plaintiff and Respondent,                               (Los Angeles County
                                                                   Super. Ct. No. MA074641)
           v.
                                                                   REDACTED
 CHARLES DANIEL MCKENZIE,

           Defendant and Appellant.




      APPEAL from a judgment of the Superior Court of Los
Angeles County, Daviann L. Mitchell, Judge. Affirmed.
      Jack T. Weedin, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and Nancy Lii Ladner, Deputy
Attorneys General, for Plaintiff and Respondent.
                     ______________________
       A jury convicted Charles Daniel McKenzie of three counts
of resisting an executive officer in the performance of his or her
duty under Penal Code section 69.1 The jury found true that in
the commission of counts 2 and 3, McKenzie personally used a
deadly or dangerous weapon, specifically, a screwdriver, as set
forth in section 12022, subdivision (b)(1). The trial court
sentenced him to three years in state prison.
       McKenzie raises four challenges on appeal. First, he
argues the trial court erred in declining to declare a doubt
concerning his competence to stand trial. Second, he contends
the trial court violated his right to due process by failing to
instruct the jury that it should not speculate about his absence
from the trial. Third, McKenzie argues that insufficient evidence
supports the determination that he personally used a dangerous
or deadly weapon. Finally, he asserts that the trial court erred in
failing to modify the jury instructions to clarify that a
screwdriver is not an inherently deadly or dangerous weapon.
Finding no merit to his claims, we affirm.
                    FACTUAL BACKGROUND
       On November 14, 2017, at approximately 3:00 p.m., Los
Angeles County Sheriff’s Deputy Brandon Vanarsdale responded
to a call about a person who was not breathing in front of a
McDonald’s. When Deputy Vanarsdale arrived, he observed a
person, who appeared to be a transient, lying on the sidewalk
with his head covered by clothing. Deputy Vanarsdale asked the
person whether he was “okay.” In response, McKenzie sprang to
his feet and began to yell, “fuck you” and “go away.” McKenzie


      1   All unspecified statutory references are to the Penal Code.



                                   2
exhibited several indicators that he might attack, including his
stance, and his acts of shuffle-stepping towards the deputy and
holding his hands above his hips. Afraid for his safety, Deputy
Vanarsdale pulled out his taser and asked McKenzie to step back.
McKenzie responded by gesturing with his middle finger on both
hands and telling the deputy, “Fuck you. Put that away.”
Deputy Vanarsdale told McKenzie, “If you come at me, I’m [going
to] tase you.” McKenzie then ran out into the number two lane of
a busy street with three lanes of traffic in each direction. Cars
swerved to avoid hitting McKenzie, and Deputy Vanarsdale
called for assistance.
       Upon arriving separately at the scene, Deputy Michael
Gelardo and Sargent Thomas Inocente blocked traffic with their
squad cars. Each repeatedly asked McKenzie to get out of the
street. McKenzie refused and yelled, “Fuck you. I don’t have to
listen.” Sargent Inocente determined McKenzie should be
detained for his safety and the safety of others, and asked
McKenzie to place his hands behind his back. McKenzie
“shuffl[ed] with his clothes,” reached into his pocket with his
right hand, and pulled out objects that he held in a fist.
       Sargent Inocente observed three short, metal, grey spikes
protruding from McKenzie’s fist. Deputy Vanarsdale observed
McKenzie with his right fist clenched in front of his belly and a
shiny object protruding one to two inches out of his fist. Deputy
Vanarsdale told McKenzie to put “it” down. McKenzie did not do
so. Instead, he took one or two steps towards Sargent Inocente
and Deputy Gelardo, who were about three to four steps away
from him. Sargent Inocente ordered Deputy Vanarsdale to tase
McKenzie, which Vanarsdale did. McKenzie fell to the ground.
Three objects were recovered from the spot where McKenzie fell:




                               3
a four-inch flathead metal screwdriver; a pen cap; and a Batman
toy.
       Sargent Inocente reported that during the encounter,
McKenzie had a “crazed look” on his face and his clothes were
disheveled.
       At trial, both Deputy Vanarsdale and Sargent Inocente
testified that in their experience, being stabbed with an object
like a screwdriver could cause profuse bleeding or traumatic
injury.
       PROCEEDINGS RELATED TO COMPETENCE
                 TO STAND TRIAL
A.    Dr. George R. Elias Finds McKenzie Competent to
      Stand Trial
      A few days after his arrest, on November 16, 2017,
McKenzie’s trial counsel raised a doubt as to McKenzie’s mental
competence to stand trial pursuant to section 1368. The trial
court transferred the matter to the mental health court, where
forensic psychiatrist Dr. George R. Elias was appointed to
evaluate McKenzie.2
     [                     REDACTED                          ]




      2  The trial court sealed many documents relevant to the
competency proceedings. In accordance with the California Rules
of Court, the sealed documents were filed under seal in this court.
(Cal. Rules of Court, rule 8.46(b).) We have filed both a redacted
and a sealed opinion. The redacted opinion is part of the public
record and does not include information that is only contained in
the sealed portion of the record. Our unredacted, sealed opinion,
is filed concurrently with the redacted opinion.



                                4
     Dr. Elias submitted his report to the trial court on or about
January 21, 2018. On January 25, 2018, the trial court found
McKenzie competent to stand trial.
B.    Dr. Phani M. Tumu Finds McKenzie Competent to
      Stand Trial
      On February 8, 2018, McKenzie’s counsel again declared a
doubt. The trial court appointed forensic psychiatrist Dr. Phani
M. Tumu to evaluate McKenzie.
      [                    REDACTED                          ]
      On April 2, 2018, the trial court found McKenzie mentally
competent to stand trial. The matter was returned from the
mental health court and criminal proceedings were reinstated.
C.    McKenzie’s Pretrial Behavior in the Courtroom,
      April 26, 2018 through June 21, 2018
      On April 26, 2018, McKenzie appeared at a preliminary
hearing. The trial court observed McKenzie was “extremely
disruptive and display[ed] inappropriate behavior while in the
courtroom. (Yelling, cursing, resisting). [¶] . . . [¶] The court
indicate[d] continued behavior such as what [McKenzie]
display[ed] today will constitute him voluntarily absenting
himself from future proceedings.” Similarly, on May 24, 2018,
McKenzie refused to come into the courtroom and could be heard
yelling in the lock-up cell.
      On June 19, 2018, the matter was transferred to Judge
Daviann Mitchell for trial. On June 21, 2018, McKenzie was
“disruptive by continually speaking over the court.” Defense
counsel raised a doubt as to McKenzie’s mental competency. The
court concurred and appointed Dr. Kory Knapke to evaluate
McKenzie.




                                5
D.    Dr. Kory Knapke Finds McKenzie to Be Competent
      and Malingering
      Dr. Knapke submitted a report to the trial court on July 11,
2018. In evaluating McKenzie’s competence, Dr. Knapke relied
on four prior section 1368 reports he had prepared relating to
McKenzie, dated between December 2014 and December 2016;
the reports by Dr. Elias and Dr. Tumu; the felony complaint; the
incident reports; the probation officer’s report; and his July 10,
2018, interview of McKenzie. Dr. Knapke concluded that
McKenzie was competent to stand trial and was malingering.
      [                     REDACTED                            ]
      On July 11, 2018, the trial court concluded McKenzie was
mentally competent to stand trial within the meaning of section
1368.
E.    McKenzie’s Pre-trial Behavior Following Dr.
      Knapke’s Report
            September 18, 2018, through January 9, 20193
      On September 18, 2018, a different deputy public defender
appeared on behalf of McKenzie. As described below, over the
course of the next four months, the defense declared a doubt as to
McKenzie’s competence twice. Relying on the opinions of the
forensic psychiatrists who evaluated McKenzie as well as the


      3 During  proceedings on August 8, 2018, September 4,
2018, September 5, 2018, September 18, 2019, and October 31,
2018, McKenzie screamed in the courtroom or in lockup. The
trial court found McKenzie to have voluntarily absented himself
from proceedings on these days. As the trial court observed in
one instance, “This is a pattern of conduct . . . . [¶] He is capable
of conducting himself just fine in other areas. And as soon as we
bring him into the courtroom, he starts shouting.”



                                  6
trial court’s own observations, the trial court declined to declare a
doubt in each instance.
       During proceedings on October 2, 2018, and November 14,
2018, McKenzie was disruptive in the courtroom and in lockup,
yelling out of turn that he did not attack the police and needed
his freedom. Defense counsel declared a doubt as to McKenzie’s
competence on each of those days, but acknowledged that because
he was new to the matter, he did not know if McKenzie’s behavior
was different from that previously observed and evaluated.
Nevertheless, defense counsel explained there was further
deterioration in his communication with McKenzie.
       On both occasions the court declined to declare a doubt
concerning McKenzie’s competence, relying on the psychiatrists’
findings that McKenzie’s actions were behavioral and not a result
of mental illness, as well as the trial court’s own observations
that McKenzie seemed oriented to time and place and understood
the charges.
       On January 9, 2019, defense counsel advised the trial court
that McKenzie did not want him as his attorney. The trial court
directed the bailiff to explain to McKenzie that if he wanted to
make such a request, he needed to come into the courtroom.
McKenzie told the bailiff, “ ‛No. I already did that. That doesn’t
work.’ ” The trial court denied the Marsden4 motion because
there was no basis provided to support it.




      4 Under California law, a criminal defendant may make a
motion for substitute counsel pursuant to People v. Marsden
(1970) 2 Cal.3d 118.



                                 7
               February 19, 2019
       On February 19, 2019, McKenzie was present in the
courtroom and yelled about the events surrounding his arrest,
including that he did not resist arrest. When the trial court
stated it would speak with McKenzie’s attorney, McKenzie
replied, “I don’t want him as my public defender. He is working
with you to help keep me here and I have been here all this time.
And I keep telling you and telling you . . . I did not attack the
police officer.” After McKenzie was removed from the courtroom,
defense counsel explained that he had tried to communicate a
three-year plea offer to McKenzie, which, following a counter-
offer, might have become “in essence a time served offer,” but
that McKenzie would not provide a yes or no answer. Defense
counsel renewed his concern that McKenzie was not competent to
stand trial because he could not communicate with counsel and
was acting against his own best interest.
       The trial court disagreed that McKenzie’s refusal to accept
the plea offer constituted evidence that he was acting irrationally
against his own interest. Further, the trial court observed that,
“I think it is his personality getting in the way. . . . When he
comes in, he seems very aware of where he is, who people are,
and what their functions are. And he’s just angry. . . . [¶] . . .
[W]e have had two [sic] experts, both of whom are consistent and
unanimous in their opinion that he is malingering.” Accordingly,
the trial court declined to declare a doubt.
F.    Dr. Jack Rothberg Determines McKenzie is Not
      Competent
      The defense hired forensic psychiatrist Dr. Jack Rothberg
to evaluate McKenzie’s competence. Based on the information




                                 8
available to him, Dr. Rothberg concluded McKenzie was not
competent to stand trial.
      [                    REDACTED                       ]
G.     The Trial Court Declines to Declare a Doubt Based
       on Dr. Rothberg’s Report
       At a February 25, 2019, hearing, defense counsel submitted
Dr. Rothberg’s report. He declared a doubt as to McKenzie’s
competence on the ground that he was “not able to cooperate” or
have meaningful communications with counsel.
       Based on the opinions of Drs. Elias, Tumu, and Knapke,
and the trial court’s own observations, the trial court responded
that “[i]t’s not that [McKenzie] is unable. It’s that he is
unwilling. We get these reports every time he is in the
courthouse. . . . He is just fine downstairs. He is perfectly calm.
He can and does control himself. It’s the minute we bring him
into court that he puts on this show.” Further, each time
McKenzie yells in court, he is “incredibly coherent,” expressing
his innocence. Thus, McKenzie “is oriented as to time and place.
He knows why he is here. He knows who [defense counsel is]. He
is upset about the charges. He is disputing the charges.” Thus,
the trial court found McKenzie’s lack of cooperation was a
personality issue, not a mental health issue, and further observed
that Dr. Knapke found that McKenzie was malingering.
       The trial court disagreed with the basis on which Dr.
Rothberg determined McKenzie was incompetent. In particular,
the trial court found Dr. Rothberg’s statement that the facts
giving rise to McKenzie’s arrest implied mental illness was
conclusory. Additionally, the trial court found it “instructive”
that Dr. Knapke had a direct interaction with McKenzie, while
Dr. Rothberg did not.



                                9
       The trial court then attempted to speak to McKenzie in the
courtroom. However, each time the court began to speak,
McKenzie yelled. The trial court observed, “There would be a
moment of silence and every time I would try to speak is when he
would start back up again. It seemed to be a concerted effort on
his part to interrupt me every time I tried to speak. There [were]
periods of silence, no one was talking, and I would gauge it and
start talking and he [would] yell again.” As before, McKenzie
yelled that he wanted his freedom, he did not attack anyone, and
he did not resist arrest.
       The trial court declined to declare a doubt, citing the
proposition that “[w]hen a competency hearing has already been
held and the defendant was found competent to stand trial, the
trial court is not required to conduct a second competency
hearing unless it is presented with a substantial change in
circumstances or with new evidence that gives a rise to a serious
doubt about the validity of the competency finding.” (See People
v. Marshall (1997) 15 Cal.4th 1, 33.)
H.     Trial Proceedings
       On February 28, 2019, the matter was transferred for a
jury trial back to Judge Mitchell, before whom McKenzie had
appeared on April 26, 2018, and June 19, 2018.
       On March 4, 2019, the court conducted a hearing on a
defense motion to continue the trial on the ground that McKenzie
was not competent. McKenzie appeared in the courtroom and
began to yell. The trial court observed, “It’s clear to me from his
conduct that he is totally aware of everything that is going on.




                                10
[¶] . . . [¶] As soon as I stop talking, he stops.[5] And the record
will reflect that the court reporter is transcribing my statements
and it appears at this point—and he is continuing to scream ‘I did
not attack nobody.’ He is looking directly at me. It is clear to me
from his conduct that he knows exactly what is going on. That he
is making an effort to get excused from the courtroom.” The
record reflects that McKenzie yelled, “You are not fucking
listening,” in response to the trial court’s statement.
       Outside of McKenzie’s presence, the trial court reviewed
McKenzie’s file relating to his competence, including the reports
by Drs. Elias, Tumu, and Knapke. The court found that
McKenzie’s behavior was consistent with the observations of the
three psychiatrists, who each found McKenzie competent; that
nothing had changed; and that another court had reviewed and
ruled on Dr. Rothberg’s report. Concerning Dr. Rothberg’s report,
the trial court discounted its credibility because Dr. Rothberg did
not interview McKenzie or review the other doctors’ reports. The
court observed the content of McKenzie’s rantings was rational
and signified he understood the proceedings. The court concluded
McKenzie had a behavioral problem, denied the motion to
continue the trial, and declined to declare a doubt.


      5 McKenzie behaved similarly on March 5, 2019. As
observed by the trial court: “As evidenced by [McKenzie’s]
conduct, I waited approximately 60 to 90 seconds in silence, and
he stayed silent looking at me, and as soon as I started to speak,
he started to scream again. Again, that’s evidence . . . consistent
with [opinions of] the mental health professionals with his
manipulation of the system and his effort to be removed from the
courtroom, which he has now accomplished, because he’s
disrupting all the proceedings.”



                                11
       That afternoon, as jury selection commenced, the trial court
advised the prospective jurors that, “as you can see, the
defendant is not present in court. And I’m going to ask you to
please take―and tell you please do not speculate as to why he is
not here.”
       Trial resumed the next day, on March 5, 2019. Before the
jury was brought in, McKenzie again engaged in disruptive
behavior, and the trial court ordered him removed from the
courtroom.
       On March 6, 2019, McKenzie was again brought into
courtroom and began to scream. After the trial court ordered
McKenzie to stop screaming, he responded, “ ‛I don’t have to do
what you tell me to do.’ ” Later that day, the People concluded
their case, and McKenzie was asked whether he wanted to
testify. McKenzie did not yell at first, but gradually became
louder as the conversation went on, stating that he did not
assault the deputies. The trial court observed, “I do believe that
he, at first, was speaking more in a rational manner initially
when you tried to talk to him. I do believe he hears and
understands what is said to him by the statements that he makes
in court, and that he understood that he has a right to testify and
has elected to act out and scream and yell as opposed to answer
directly [the defense counsel’s] questions.” Defense counsel
elected to not have McKenzie testify. McKenzie was never in the
courtroom at the same time as the jury.
       On March 7, 2019, the jury returned its verdict, convicting
McKenzie of three counts of resisting an officer based on his
actions toward Deputy Vanarsdale, Deputy Gelardo, and Sargent
Inocente. As the trial court read the verdict to McKenzie, he
screamed over the trial court each time the court spoke.




                                12
I.     Sentencing Proceedings
       Following the reading of the verdict, the trial court
explained it would consider probation if there were a manner in
which McKenzie could be safely monitored and receive mental
health treatment. The trial court observed, “I do think he has an
issue. Whether he’s malingering is a totally different issue.
Whether he’s manipulative is also a separate issue. I think
there’s an underl[ying] mental health issue.” The trial court
invited the parties to address the issue in their sentencing
memoranda.
       On March 19, 2019, defense counsel filed a motion for new
trial, arguing, in part, that McKenzie was not competent at the
time of trial.
       On March 20, 2019, defense counsel advised the court that
the jail’s psychiatric social worker sought to place McKenzie
under an Lanterman-Petris-Short (LPS) conservatorship because
he was gravely disabled. He provided the court with a letter from
the sheriff’s department, which noted that McKenzie
“ ‘continue[d] to be uncooperative during his psychiatric
assessments . . . isolates and has not participated for
programming for about a month. [¶] Mr. McKenzie continues
with poor insight and judgment due to his current mental health
presentation and mental health history. The client appears he
may benefit from LPS evaluation due to the grave disability.’ ”
Accordingly, defense counsel again declared a doubt.
       The trial court declined to initiate a competency hearing,
observing that the letter was not from a psychiatric social
worker. It noted that being “gravely disabled” for purposes of a
conservatorship is not the same as being incompetent. The court
stated, “I recognize he’s noncompliant, and he has a personality




                               13
disorder which has been diagnosed [by] at least two mental
health professionals, which makes him act out in the manner
that he does, but it doesn’t have to do with whether he
understands the proceeding and what is going on here. It’s how
he responds to that information. So, I will not declare a doubt.”
       The sentencing hearing was conducted on March 26, 2019.
A representative from the Department of Mental Health (DMH)
appeared and advised the trial court that she had reviewed
McKenzie’s DMH records.
       [                     REDACTED                          ]
       Defense counsel revisited Dr. Rothberg’s report. In
response, the trial court observed it did not give weight to the
report because defense counsel did not provide Dr. Rothberg
“with all the information to make an informed decision,” such as
the DMH records or the report from Dr. Knapke. The court
continued, “[N]ot to mention [Dr. Rothberg] has never even
spoken with [McKenzie] . . . . That’s one of the reasons I did not
accept his report in the past.”
       Before bringing McKenzie into the courtroom, the trial
court noted that for 45 minutes the court had not detected any
sound coming from the location where McKenzie was waiting. A
short time later, McKenzie was brought into the courtroom. He
remained quiet, but as soon as the judge took the bench, he began
to scream. The court noted that when it turned to discussing the
evidence against McKenzie, McKenzie ceased his “mantra of ‘you
need to release me and stop abusing me,’ ” to state, “You are
twisting the truth to what will help you and not me.”
       The trial court denied the motion for new trial and declined
to find McKenzie incompetent. The court sentenced him to three
years in state prison. McKenzie filed a timely notice of appeal.




                                14
                         DISCUSSION
A.      Competency Proceedings
        McKenzie argues that on February 19, 2019, February 25,
2019, and during sentencing in March 2019, he presented the
trial court with evidence upon which a doubt should have been
declared as to his competence. Throughout his briefs, McKenzie
emphasizes that mental health can change over time and that the
instances in which his trial counsel raised a doubt occurred
several months after the last competency finding on July 11,
2018. However, in each instance, McKenzie’s behavior was the
same as it had been at the time of the prior competency hearings.
As we explain, McKenzie failed to demonstrate a substantial
change of circumstances or present competent, new evidence that
cast a serious doubt on the validity of the prior competency
findings.
              Legal Framework and Standard of Review
        A court may not try a defendant who, as a result of a
mental disorder or developmental disability, “is unable to
understand the nature of the criminal proceedings or to assist
counsel in the conduct of a defense in a rational manner.”
(§ 1367, subd. (a); see U.S. Const., 14th Amend.; Cal. Const.,
art. I, §§ 7, 15.) When a trial court is presented with substantial
evidence of a defendant’s incompetence to stand trial, the court
must initiate competency proceedings. (§ 1368, subd. (a); People
v. Pennington (1967) 66 Cal.2d 508, 518, discussing Pate v.
Robinson (1966) 383 U.S. 375, 385-386 [86 S.Ct. 836, 15 L.Ed.2d
815].) This is so “even if the court’s own observations lead it to
believe the defendant is competent.” (People v. Jones (1991) 53
Cal.3d 1115, 1153.)




                                15
       “When a competency hearing has already been held and the
defendant has been found competent to stand trial, however, a
trial court need not suspend proceedings to conduct a second
competency hearing unless it ‘is presented with a substantial
change of circumstances or with new evidence’ casting a serious
doubt on the validity of that finding.” (People v. Jones, supra, 53
Cal.3d at p. 1153.) Further, “the trial court may appropriately
take its personal observations into account in determining
whether there has been some significant change in the
defendant’s mental state.” (Ibid.)
       “Whether there has been a change in circumstances
sufficient to call for a new competency hearing is necessarily a
fact-specific inquiry.” (People v. Rodas (2018) 6 Cal.5th 219, 235.)
“We review for substantial evidence the trial court’s finding of no
substantial change of circumstances or no new evidence casting
serious doubt on the initial competency determination [citation].”
(People v. Easter (2019) 34 Cal.App.5th 226, 243.) In this context,
substantial evidence is that which “ ‘raises a reasonable or bona
fide doubt’ ” as to competence. (Rodas, supra, at p. 231.)
       We review the trial court’s “decision not to reinstate
competency proceedings for an abuse of discretion. [Citation.]”
(People v. Easter, supra, 34 Cal.App.5th at p. 243.)
             The Trial Court Did Not Abuse Its Discretion in
             Declining to Declare a Doubt on February 19, 2019
       On February 19, 2019, McKenzie failed to engage with his
counsel when asked whether he would accept or reject a plea
offer. McKenzie contends his behavior was against his own best
interest, demonstrates incompetence, and should have caused the
trial court to declare a doubt. We disagree.




                                16
       McKenzie’s refusal to engage in meaningful dialogue,
especially when such dialogue was likely to assist the trial court
in moving forward in a timely and orderly manner, was not new.
McKenzie exhibited the same behavior prior to the competency
findings by Drs. Elias, Tumu, and Knapke.
       [                    REDACTED                           ]
       Further, the evidence is insufficient to demonstrate that
McKenzie’s refusal to discuss the plea offer was against his own
best interest, or more importantly, so irrational as to indicate
evidence of incompetence. Rather, his behavior was consistent
with his repeated insistence that he was innocent.
       [                    REDACTED                           ]
       McKenzie’s refusal to engage with his trial counsel also
displays a rational tactic when considered in relation to his
requests―including one made that same day―to be assigned a
new public defender.
       Indeed, the record contains several instances of McKenzie’s
rational attempts to manipulate people to achieve his goals.
       [                    REDACTED                           ]
       On January 9, 2019, when the trial court asked McKenzie
to come into the courtroom to explain his reasons for wanting a
new public defender, he told the bailiff that he “already did that,”
and “[t]hat doesn’t work.” When the trial court indicated it would
speak with defense counsel, McKenzie responded, “I don’t want
him as my public defender.” When the trial court chose to ignore
him and noted that the court reporter would transcribe the
court’s statements, McKenzie screamed, “You are not fucking
listening.”
       Rather than establish incompetence, McKenzie’s refusal to
engage with his public defender was consistent with a rational




                                17
choice and with his prior noncooperative behavior. Substantial
evidence supports the trial court’s conclusion that the events on
February 19, 2019, were insufficient to constitute a change of
circumstances or new evidence casting serious doubt on the prior
competency findings. The court did not abuse its discretion in
declining to initiate another competency hearing.
               The Trial Court Did Not Abuse Its Discretion in
               Declining to Declare a Doubt on February 25, 2019
       McKenzie next argues the trial court should have declared
a doubt on February 25, 2019, based upon Dr. Rothberg’s opinion
that McKenzie was incompetent to stand trial. However, Dr.
Rothberg’s report was insufficient to demonstrate a change of
circumstances or new evidence casting serious doubt on the prior
competency findings. Thus, renewed competency proceedings
were not required.
       “ ‘ “The chief value of an expert’s testimony in this field, as
in all other fields, rests upon the material from which his opinion
is fashioned and the reasoning by which he progresses from his
material to his conclusion; . . . it does not lie in his mere
expression of conclusion.” . . . [Citation.] In short, “Expert
evidence is really an argument of an expert to the court, and is
valuable only in regard to the proof of the facts and the validity of
the reasons advanced for the conclusions.” . . . [Citations.]’
[Citation.]” (People v. Lawley (2002) 27 Cal.4th 102, 132; see
People v. Pennington, supra, 66 Cal.2d at p. 519 [“If a psychiatrist
or qualified psychologist [citation], who has had sufficient
opportunity to examine the accused, states under oath with
particularity that in his professional opinion the accused is
[incompetent to stand trial] . . . , the substantial-evidence test is
satisfied.”].)




                                 18
       Here, Dr. Rothberg’s sources of information and reasoning
were inadequate. Dr. Rothberg did not interview McKenzie and
did not review the section 1368 reports by the three other
psychiatrists.
       Rather, Dr. Rothberg based his opinion on a review of the
jail’s medical records. While such a review certainly provided
some value, the equivocal nature of many of the statements in
Dr. Rothberg’s report calls into question whether those records
provided sufficient information.
       [                     REDACTED                            ]
       In declining to declare a doubt, the trial court also relied on
its own observations that McKenzie was “incredibly coherent,”
and “is oriented as to time and place.” Relying on People v.
Pennington, supra, 66 Cal.2d at p. 518, McKenzie argues the trial
court must hold competency proceedings “ ‘[n]o matter how
persuasive other evidence—testimony of prosecution witnesses or
the court’s own observations of the accused—may be to the
contrary.’ ” However, the prohibition against a trial court relying
on its own observations applies to initial competency proceedings.
When a defendant has been found competent, the trial court may
rely on its own observations in determining whether there has
been a change in circumstances. (People v. Jones, supra, 53
Cal.3d at p. 1153.)
       Our high court’s harmonization of Pennington and Jones in
People v. Rodas, supra, 6 Cal.5th at p. 234, supports this result.
The Rodas court explained that Jones “does not . . . alter or
displace the basic constitutional requirement of . . . [Pennington],
which require[s] the court to suspend criminal proceedings and
conduct a competence hearing upon receipt of substantial
evidence of incompetence even if other information points toward




                                 19
competence. The effect of the Jones rule is simply to make clear
that the duty to suspend is not triggered by information that
substantially duplicates evidence already considered at an
earlier, formal inquiry into the defendant’s competence; when
faced with evidence of relatively minor changes in the defendant’s
mental state, the court may rely on a prior competency finding
rather than convening a new hearing to cover largely the same
ground.” (People v. Rodas, supra, 6 Cal.5th at pp. 234-235.)
       As described above, substantial evidence supports the trial
court’s finding that Dr. Rothberg’s report was conclusory and
insufficient to cast serious doubt on the prior three findings of
competence. Coupled with the trial court’s own observations of
McKenzie’s behavior, the trial court did not err in declining to
declare a doubt based on Dr. Rothberg’s report.
              The Trial Court Did Not Abuse Its Discretion in
              Declining to Declare a Doubt in March 2019
       McKenzie contends that during the sentencing phase, the
trial court was presented with “new and substantial evidence” of
McKenzie’s incompetence “from [McKenzie’s] trial counsel, from
the [DMH] [representative], and [from McKenzie’s] county jail
medical records.” In each instance, however, the evidence failed
to meet the standard required for the initiation of renewed
competency proceedings.
       First, the trial court reviewed a letter from the sheriff’s
department indicating that an LPS conservatorship was being
sought for McKenzie.6 As the trial court correctly observed, the
qualifications for an LPS conservatorship are not equivalent to


      6   A copy of this letter is not included in the appellate
record.



                                   20
those for incompetence under section 1368. Although an LPS
conservatorship is available to those who are mentally
incompetent to stand trial, other bases exist for such
conservatorships. (See Welf. & Inst. Code, § 5008, subd. (h)
[defining persons who are gravely disabled for purposes of an
LPS conservatorship].) There was no evidence that a
conservatorship was being explored for McKenzie on the ground
that he was mentally incompetent as defined in the Penal Code,
and counsel did not provide any further evidence or argument on
this point in the trial court or on appeal.
      Second, trial counsel advised the court on two occasions in
March 2019 that McKenzie would not speak with him. As
discussed above, however, such behavior was entirely consistent
with the behavior McKenzie exhibited prior to the competency
findings: a volitional decision to not cooperate.
      Third, McKenzie argues the DMH representative provided
evidence that compelled the trial court to declare a doubt.
However, the contrary is true. The information disclosed by the
DMH representative did not demonstrate that McKenzie was
unable to understand the proceedings and could not assist
defense counsel.7
      Fourth, during the March 26, 2019, sentencing hearing,
McKenzie presented the trial court with 200 pages of jail medical
records for the trial court to review. On appeal, McKenzie argues
that these “records are replete with evaluations from
psychiatrists and psychologists that [he] suffers from
schizophrenia.”
      [                      REDACTED                        ]


      7   [                 REDACTED                        ]



                               21
        Moreover, a diagnosis of schizophrenia does not necessarily
establish that a defendant is incompetent to stand trial. (See,
e.g., People v. Blacksher (2011) 52 Cal.4th 769, 798 [“Although
[the doctor] believed defendant suffered from paranoid
schizophrenia, he concluded defendant remained ‘sufficiently in
contact with reality to be considered mentally competent to stand
trial.’ ”]
        We conclude there was insufficient evidence of either a
change of circumstances or new information casting serious doubt
on McKenzie’s competence during the March 2019 proceedings.
The trial court did not err in declining to initiate further
proceedings under section 1368.
        Review of the record in this case reflects a trial judge who
remained calm and patient, and who deftly managed the
proceedings under challenging circumstances with a defendant
who was determined to disrupt the courtroom. We commend the
trial court for its careful and diligent approach to documenting
the record to enable meaningful appellate review.
B.    Jury Instructions
      McKenzie argues the trial court violated his due process
rights when it declined to give an instruction that the jury should
not speculate as to McKenzie’s absence from the courtroom or
consider that fact in their deliberations. This argument is based,
in part, on the erroneous assertion that the trial court never
addressed McKenzie’s absence.
      1.     Factual Background
      The record demonstrates that during voir dire, with the
agreement of defense counsel, the trial court advised the venire,
“as you see, the defendant is not present in court. And I’m going




                                22
to ask you to please take—and tell you please do not speculate as
to why he is not here.”
       On March 6, 2019, the trial court inquired whether counsel
sought any changes in the jury instruction packet the trial court
had prepared. Defense counsel responded, “I know we had
discussed it, and I believe the court actually read an instruction
in the beginning of the case regarding the fact that the defendant
was not present and not to speculate on that.” The trial court
responded, “[T]here is no instruction that covers that. I just
indicated that he’s not here. That’s it—at your request. They’re
not to speculate as to why he’s not here. But there is no jury
instruction that covers that. I just told them.” Defense counsel
did not pursue the matter further.
       2.    The Trial Court’s Failure to Further Instruct the Jury
             About McKenzie’s Absence Did Not Violate Due
             Process
       McKenzie does not provide any legal authority establishing
that a trial court must instruct the jury about a defendant’s
absence prior to their deliberations. During the trial, he did not
specifically request a pinpoint or special jury instruction on the
topic, and the trial court does not have a sua sponte duty to
provide such an instruction. (People v. Sully (1991) 53 Cal.3d
1195, 1241.) Contrary to McKenzie’s suggestion, an instruction
to disregard a defendant’s absence is not equivalent to an
instruction to disregard visible restraints. Unlike the inference
that a shackled defendant is predisposed to commit violent
crimes, there is “[n]o similar inference of prejudice” when a
defendant voluntarily absents himself from the courtroom.
(Ibid.)




                                23
       Here, McKenzie was absent from the entire trial. The trial
court directed the jury panel to not speculate about his absence or
consider it in their deliberations. It also instructed the jury as to
the presumption of innocence, the burden of proof, and the
accused’s right to not testify at trial. McKenzie does not show the
trial court’s failure to repeat the admonition about his absence
prior to their deliberations violated his constitutional right to due
process. (See Henderson v. Kibbe (1977) 431 U.S. 145, 155 [97
S.Ct. 1730, 52 L.Ed.2d 203] [“An omission, or an incomplete
instruction, is less likely to be prejudicial than a misstatement of
the law.”]; People v. Mills (2012) 55 Cal.4th 663, 677 [the question
is whether the omitted instruction “ ‘ “ ‘so infected the entire trial
that the resulting conviction violates due process’ ” ’ ”].)
C.     Enhancement for Personal Use of a Weapon
       In his final argument, McKenzie maintains the evidence
was insufficient to support the jury’s finding that he personally
used a deadly or dangerous weapon, and the trial court erred in
instructing the jury on this allegation.
              Substantial Evidence Supports the Jury’s
              Determination that McKenzie Personally Used a
              Deadly or Dangerous Weapon
       In considering a challenge to the sufficiency of the evidence,
we “ ‘ “ ‘review the whole record in the light most favorable to the
judgment below to determine whether it discloses substantial
evidence—that is, evidence which is reasonable, credible, and of
solid value—such that a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt.’ ” ’ [Citation.]”
(People v. Brooks (2017) 3 Cal.5th 1, 57.) “ ‘Substantial evidence
includes circumstantial evidence and any reasonable inferences
drawn from that evidence.’ [Citation]” (Ibid.)



                                 24
       Pursuant to section 12022, subdivision (b)(1),8 the
prosecution alleged that in committing the offenses against
Deputy Gelardo and Sergeant Inocente, McKenzie personally
used a deadly or dangerous weapon. The trial court instructed
the jury with CALCRIM No. 3145, which required the jury to
determine if the People proved beyond a reasonable doubt that
McKenzie “personally used a dangerous or deadly weapon.” The
instruction defined “deadly or dangerous weapon” as “any object,
instrument, or weapon that is inherently deadly or dangerous or
one that is used in such a way that it is capable of causing and
likely to cause death or great bodily injury . . . . Someone
personally uses a dangerous or deadly weapon if he or she
intentionally . . . displays the weapon in a menacing manner.”
(See CALCRIM No. 3145.)
       Instrumentalities “which may be used as weapons but
which have nondangerous uses, such as hammers and pocket
knives,” may constitute deadly or dangerous weapons within the
meaning of section 12022, subdivision (b)(1) when they are
“capable of being used in a ‘ “dangerous or deadly” ’ manner and
the evidence shows its possessor intended to use it as such.”
(People v. Burton (2006) 143 Cal.App.4th 447, 457.)
       Deputy Vanarsdale and Sergeant Inocente testified that
McKenzie obtained something “metal,” “shiny,” and “spike[y]”
from his clothing and held it in a fist so that the point or spike


      8  Section 12022, subdivision (b)(1) states, “A person who
personally uses a deadly or dangerous weapon in the commission
of a felony or attempted felony shall be punished by an additional
and consecutive term of imprisonment in the state prison for one
year, unless use of a deadly or dangerous weapon is an element of
that offense.”



                                25
was visible. Further, he did not have his arm resting downward,
but rather had his arm bent so that his fist was before his
stomach. While brandishing this object, McKenzie moved toward
Deputy Gelardo and Sergeant Inocente. The object was later
identified to be a screwdriver, and both officers testified it could
have been used to cause profuse bleeding or traumatic injury.
This is sufficient evidence upon which a reasonable trier of fact
could have found McKenzie personally used a dangerous or
deadly weapon in committing the offenses against the officers.
(See People v. Simons (1996) 42 Cal.App.4th 1100, 1107
[concluding that a screwdriver qualified as a “deadly weapon”
under § 417.8 when waved aggressively at officers to prevent
arrest].)
              The Trial Court Did Not Commit Prejudicial Error in
              Failing to Modify CALCRIM No. 3145
        McKenzie asserts the trial court erred in failing to modify
CALCRIM No. 3145 to clarify that a screwdriver is not an
inherently deadly or dangerous weapon.
        As discussed above, the trial court instructed the jury that
a dangerous or deadly weapon is an object that either (1) is
inherently deadly or dangerous, or (2) is used in such a way that
it is capable of causing and likely to cause death or great bodily
injury. In People v. Aledamat (2019) 8 Cal.5th 1 (Aledamat), the
California Supreme Court considered the alternate theories
presented by section 12022, subdivision (b)(1) and CALCRIM
No. 3145, and held that when an object is not inherently
dangerous, it is error for the trial court to instruct the jury on
both theories. (Aledamat, supra, at p. 7.) A screwdriver is not an
“inherently” dangerous weapon. (People v. Simons, supra, 42
Cal.App.4th at p. 1107; see also Aledamat, supra, at p. 6 [a box




                                26
cutter is not an inherently dangerous weapon].) Therefore, under
the holding in Aledamat, the trial court erred in failing to strike
the first theory before presenting the instruction to the jury.9
       Aledamat further holds that in evaluating the import of
this error, we apply the harmless error test articulated in
Chapman v. California (1967) 386 U.S. 18, 24 [87 S.Ct. 824, 17
L.Ed.2d 705]. (Aledamat, supra, 8 Cal.5th at p. 13.) Under this
test, “[t]he reviewing court must reverse the conviction unless,
after examining the entire cause, including the evidence, and
considering all relevant circumstances, it determines the error
was harmless beyond a reasonable doubt.” (Ibid.)
       As explained in Aledamat, the danger in providing an
unmodified instruction is that the jury simply may find the object
in question is inherently deadly without considering the
surrounding circumstances, including how the defendant used it.
(Aledamat, supra, 8 Cal.5th at pp. 13-14, 15.) Here, it is unlikely
the jury presumed the screwdriver was inherently deadly or
dangerous. It is common knowledge that a screwdriver is a tool
used to turns screws and is not ordinarily used as a weapon. (See
People v. Pruett (1997) 57 Cal.App.4th 77, 86 [noting “[j]urors can

      9  It is arguable whether McKenzie waived this contention
by failing to raise an objection in the trial court. (People v. Rogers
(2009) 46 Cal.4th 1136, 1162, fn. 14 [a claim of instructional error
is forfeited for failure to raise an objection at trial].) Assuming,
arguendo, that a waiver occurred, given that the decision in
Aledamat was issued several months after McKenzie’s trial, we
exercise our discretion to consider this challenge on appeal. (See
People v. Denard (2015) 242 Cal.App.4th 1012, 1030, fn. 10
[“where an otherwise forfeited claim presents an important
question of constitutional law or a substantial right, the appellate
court may exercise discretion to review the claim”].)



                                 27
certainly employ common sense and experience to determine
whether or not” a knife is a deadly instrument].)
      Moreover, neither the People nor defense counsel suggested
that the screwdriver wielded by McKenzie was inherently deadly
or dangerous. Both counsel focused the jury’s attention on how
the screwdriver was used. The prosecutor argued, “A
screwdriver, it’s not big. It’s not like a long screwdriver. It’s
pretty thin. But it has a pointed end. And if used in a particular
way, like the language [in the instruction] said used in such a
way that is capable of causing or likely to cause great bodily
injury, it can actually really harm someone. . . . And so,
absolutely, the screwdriver that was found can cause great bodily
injury. . . . [I]n deciding whether an object is a deadly weapon,
you have to consider all the circumstances. . . . [I]n this
particular case, [McKenzie] didn’t have the screwdriver sitting on
the street fiddling with his eyeglasses or watch.” The prosecutor
then described how McKenzie held the screwdriver and stepped
toward the deputies, and urged the jury to “[l]ook for any other
evidence that indicates whether the object would be used for a
dangerous rather than a harmless purpose.”
      Defense counsel explained the definition of a dangerous or
deadly weapon under CALCRIM No. 3145 as follows: “So [you
have] two classes of things. . . . Things that are inherently deadly
or dangerous . . . . [W]hat are obvious examples? Well, a
firearm . . . . A firearm is clearly inherently dangerous. . . . A
razor-sharp samurai sword. Of course. It’s inherently deadly
and dangerous. [¶] But then we have everything else in the
world. It’s not a weapon. It’s not something that is inherently
deadly. Everyday objects, can they become dangerous or deadly if
used in a certain way? Sure. Just about anything can become a




                                28
dangerous or deadly weapon if you use it in such a way as to be
likely to cause death or great bodily injury, but they’re not
inherently dangerous or deadly by themselves.” Referring to the
screwdriver, defense counsel explained, “It’s a tiny little
screwdriver, for tiny little screws . . . . It’s not inherently deadly
or dangerous. . . . [¶] So how could these possibly become
dangerous or deadly weapons? Only if they’re used in such a way
likely to cause serious bodily injury or death.”
       Based on the common understanding of the purpose of a
screwdriver, and the argument by counsel, it is unlikely the jury
found the enhancement to be true based solely on a finding that
the screwdriver was inherently deadly or dangerous. Therefore,
any error in failing to strike the additional language from the
instruction was harmless beyond a reasonable doubt. (See
Aledamat, supra, 8 Cal.5th at pp. 14-15 [holding the instructional
error was harmless based on common knowledge about box
cutters and the argument of counsel].)




                                 29
                          DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED


                                           FEDERMAN, J.*


We concur:



             ROTHSCHILD, P. J.



             BENDIX, J.




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.


                                30